Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (03/29/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 19 that includes 
Claim 1:
“
An apparatus comprising: at least one processor; a memory coupled to the at least one processor; a video stream residing in the memory, wherein the video stream comprises a plurality of frames; and a video stream moving object identifier that processes the plurality of frames in the video stream by performing pixel analysis of sequential frames to identify a moving object, resizes the moving object according to input rules for a neural network object classifier, sends the resized moving object to the neural network object classifier, and receives from the neural network object classifier an identification of the resized moving object, wherein the resizing of the moving object comprises: resizing a large dimension of the moving object to be less than a largest maximum dimension for an input object for the neural network classifier, and filling a remainder of the moving object with random noise to make the moving object a desired size for the neural network object classifier.
”
Claim 10:
“
A method for identifying moving objects in a video stream comprising a plurality of frames, the method comprising: processing the plurality of frames in the video stream by performing pixel analysis of sequential frames to identify a moving object; resizing the moving object according to input rules for a neural network object classifier; sending the resized moving object to the neural network object classifier; and receiving from the neural network object classifier an identification of the resized moving object, wherein the resizing the moving object comprises: resizing a large dimension of the moving object to be less than a largest maximum dimension for an input object for the neural network classifier: and filling a remainder of the moving object with random noise to make the moving object a desired size for the neural network object classifier.
”
Claim 19:
“
A method for identifying moving objects in a video stream comprising a plurality of frames, the method comprising: reducing scale of a plurality of sequential frames by at least half, processing the plurality of frames in the video stream by performing pixel analysis of sequential frames to identify a moving object using rolling average pixel difference for each pixel in the sequential frames, wherein the rolling average pixel difference for each pixel in the sequential frames is performed in a first pass for a smaller number of frames and in a second pass for a larger number of frames that is at least an order of magnitude larger than the smaller number of frames; resizing the moving object according to input rules for a neural network object classifier, wherein the input rules for the neural network object classifier specify pixel size for objects input to the neural network object classifier, wherein the resizing the moving object comprises: resizing a large dimension of the moving object to be less than a largest maximum dimension for an input object for the neural network classifier; and filling a remainder of the moving object with random noise to make the moving object a desired size for the neural network object classifier; sending the resized moving object to the neural network object classifier; the neural network object classifier processing the resized moving object and a plurality of other input objects in parallel; and receiving from the neural network object classifier an identification of the resized moving object.
”
Regarding dependent claims 2-5, 7-9, 11-14 & 16-18 these claims are allowed because of their dependence on independent claims 1, 10 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661